  Case: 4:18-cv-01706-HEA Doc. #: 8 Filed: 10/12/18 Page: 1 of 3 PageID #: 33



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI

DAVID MIZELL AND            )
KYONG MIZELL                )              Case No. 18-CV-01706-HEA
                            )
    Plaintiffs,             )
                            )
vs.                         )
                            )
PROFESSIONAL TRANSPORTATION )
SOLUTIONS, LLC              )
                            )
    Defendant.              )

  PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR
         MOTION FOR A TEMPORARY RESTRAINING ORDER

      COME NOW Plaintiffs, David Mizell and Kyong Mizell, for their

Supplemental Memorandum in Support of their Motion for a Temporary

Restraining Order, and state:

      Plaintiffs are in the process of submitting a Supplemental Declaration

from Christein Stith identifying other property items on the shipment which are

irreplaceable, including the personal papers of the Plaintiffs, with many

documents containing their social security numbers, a lifetime of personal

photographs of the Mizell family, the military medals and the military uniform

of David Mizell, David’s wheelchair and David’s porta potty. David had periods

when he was disoriented before the shipment, and those periods of

disorientation were more frequent after he lost the use of the BiPap machine.

David is currently scheduled for additional heart surgery on Tuesday, October

16, 2018, at St. Vincent’s Hospital in Jacksonville, Florida. Attached hereto as

Exhibit A is the Supplemental Declaration (unsigned) of Christein Stith.
                                   Page 1 of 3
Case No. 18-CV-01706-HEA
  Case: 4:18-cv-01706-HEA Doc. #: 8 Filed: 10/12/18 Page: 2 of 3 PageID #: 34



Christein Stith is also currently in the hospital, but will be out tomorrow and

will sign the Supplemental Declaration, which will be filed by October 15 or 16,

2018.

        Injunctive relief is appropriate when the Plaintiff establishes (1) the

likelihood of irreparable injury in the absence of such an injunction and, (2)

either (a) a likelihood of success on the merits or (b) sufficiently serious

questions going to the merits to make them a fair ground for litigation plus a

balance of hardships tipping decidedly in the Plaintiffs’ favor. Wisdom Import

Sales Co. vs. Labatt Brewing Co., Ltd., 339 F. 3d 101,108 (2d Cir. 2003); TCPIP

Holding Co., Inc. vs. Haar Communications, Inc., 244 F. 3d 88, 92 (2d Cir.

2001). A preliminary injunction was issued in Wisdom Import Sales Co. vs.

Labatt Brewing Co., Ltd.

        Irreparable harm is defined as a certain and imminent harm for which a

monetary award does not adequately compensate. Wisdom Import Sales Co. vs.

Labatt Brewing Co., Ltd., 339 F. 3d 101,113 (2d Cir. 2003).

        The BiPap machine, wheelchair and porta potty are items which David

Mizell needs now for his immediate medical needs. A monetary award six

months to a year from now will not compensate and he does not have the

ability to replace those items in the interim.

        The photographs, military medals, military uniform and personal papers,

including military papers, are irreplaceable.

        For these reasons, and for the reasons stated in the Motion for a

Temporary Restraining Order, Plaintiffs respectfully request a Temporary
                                     Page 2 of 3
Case No. 18-CV-01706-HEA
  Case: 4:18-cv-01706-HEA Doc. #: 8 Filed: 10/12/18 Page: 3 of 3 PageID #: 35



Restraining Order to maintain the status quo and prevent the Defendant from

selling the property that was shipped from Virginia to Florida, and is currently

in the possession of the Defendant.




                               /s/ David M. Duree
                               David M. Duree, MBE 21003
                               David M. Duree & Associates, P.C.
                               312 South Lincoln Avenue
                               P.O. Box 1416
                               O’Fallon, IL 62269
                               Tel: 618-628-0186
                               Fax: 618-628-0259
                               Email: law@dmduree.net
                               Attorney for Plaintiffs, David and Kyong Mizell




                                   Page 3 of 3
Case No. 18-CV-01706-HEA
